department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc ita postf-145060-01 uil internal_revenue_service national_office field_service_advice memorandum for associate area_counsel from attn associate chief_counsel income_tax accounting subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend taxpayer charity c date date dollar_figurea y years z years dollar_figureb c postf-145060-01 d date dollar_figuree dollar_figuref dollar_figureg dollar_figureh i years issue sec_1 if the sale of the contract rights at fair_market_value would have resulted in gain would any portion of the gain be ordinary_income or gain that was not long-term_capital_gain even if the contract rights would have resulted in long-term_capital_gain if exchanged for cash or other_property is taxpayer’s method of valuation of the rights at issue correct conclusion sec_1 further development is necessary in order to decide this question in particular we are unconvinced that a recapture provision should not apply to reduce the amount of the contribution to taxpayer’s basis in the contract while we do not know the basis for the suggested valuation of the contribution we urge you to closely examine this issue for example we note that in this industry patents are often quickly superceded by new patents the facts do not indicate the age of the patents which were given but we are concerned about the potential for inflated valuation of this part of the gift furthermore the short remaining life of the contract rights i years is another area of concern regarding taxpayer’s valuation postf-145060-01 facts in date taxpayer entered into a contract with charity to fund general research activities of charity the contract specified that the activities funded would be in areas of research that were related to taxpayer’s different business activities taxpayer has represented that the primary focus of the research was new developments in c c products were a core business unit of taxpayer at the time it entered into the contract with charity the contract between taxpayer and charity provided that taxpayer would provide charity with dollar_figurea for research over a period of y years from date to date in return charity granted numerous rights to taxpayer extending over a period of z years unless sooner terminated or renewed the rights taxpayer received pursuant to the contract are as follows an option for a stated period to acquire the exclusive worldwide licensing and sublicensing rights to develop make use or sell certain technology resulting from the general research over the z year period in order to exercise this right taxpayer agreed to pay charity an initial license fee and royalties based on net sales any sublicensees of taxpayer would also pay charity under a similar arrangement as if taxpayer had made the sales taxpayer’s licensing rights were transferable subject_to prior consent of charity charity reserved the right to use any of the licensed subject matter for education and research without liability to pay royalties to taxpayer or any sublicensees a right_of_first_refusal to license certain products resulting from the general research if charity received a third party proposal to license those products if taxpayer did not license those products charity had to pay taxpayer of all royalties received by charity from the third party licensee through a specified anniversary of the license charity would provide lab and office space to taxpayer at dollar_figureb per square foot per month the facts do not indicate any restrictions to this right so we assume the right was for the term of the contract in addition it appears that the following items were a part of the general research contract between taxpayer and charity a taxpayer had the right not to exceed three months to enter into separate specific research funding contracts with charity upon the request of charity the specific research contracts also had the potential to result in development of products and technology which could benefit taxpayer’s businesses if taxpayer declined and charity was offered funds from a third party taxpayer had a right_of_first_refusal and could reconsider its funding decision postf-145060-01 b if taxpayer did not exercise its right_of_first_refusal under a above and charity entered into a specific research funding agreement with a third party charity would pay taxpayer a set percentage of all royalties received by charity which resulted from products derived from the specific research this amount was capped at an amount equal to the amount of any general research money which was also used in the project if no general research money was used in a royalty producing project taxpayer would receive nothing in either case taxpayer specifically retained no rights to any technology or products resulting from specific research which it did not fund c taxpayer could pursue a patent infringement suit in charity’s name and was entitled to keep c of any judgment recovered d charity would provide taxpayer with its annual scientific report each year and disclose all research developments relating to certain of taxpayer’s businesses including c products that occurred during the term of the general research contract taxpayer had months after disclosure to request that charity file a u s patent application if a patent application was filed taxpayer would reimburse charity for costs associated with applying for the patent charity would retain title to the patent or any resulting technology from the patent and taxpayer would receive credits up to d of royalties payable to charity under any license taxpayer had which was associated with the patent these credits subject_to the d cap were specifically to reimburse taxpayer for its costs in obtaining the patent e if charity did not choose to file a patent application under d above taxpayer could do so and charity would assign grant or license all of its rights in the patent to taxpayer the contract further provided that if taxpayer did not elect within the 3-month period under d above to have a patent application filed charity could license the technology to anyone with an exception for technology or material relating to c products any technology or material relating to c products had to be made known to the general_public and charity could not file any patent application with respect to the technology the facts do not indicate any method by which charity was required to make this information available to the public taxpayer appears to retain no rights in technology or intellectual_property for which it does not choose to file a patent application from date to date taxpayer provided the funding required under the contract taxpayer entered into several specific research contracts with charity described in a above the specific research projects resulted in several patents but the facts are unclear as to which party to the contract applied for the patent application and postf-145060-01 thus had rights in the patent taxpayer did not exercise its option to enter into any licenses with respect to the patents taxpayer amortized dollar_figurea paid pursuant to the contract over the term of the contract field counsel informed this office by phone that taxpayer elected to amortize the cost pursuant to sec_174 of the internal_revenue_code in addition taxpayer claimed the sec_41 research_credit at some point during the term of the agreement taxpayer decided c products were no longer one of its core business units the c business unit was subsequently divested and on date taxpayer irrevocably assigned to charity all of its contractual rights under the agreement and any rights it had to any property derived as a result of the agreement the assignment specifically released charity from its disclosure obligations at the time of the assignment taxpayer’s basis in the agreement was dollar_figuree taxpayer claimed a deduction under sec_170 of the code for a charitable_contribution valued at dollar_figuref consisting of dollar_figureg which taxpayer claimed represented the fair_market_value of its remaining contract rights and dollar_figureh which taxpayer claimed represented the fair_market_value of the patent estate derived from the research performed under the contract law and analysis issue if the sale of the contract rights at fair_market_value would have resulted in gain would any portion of the gain be ordinary_income or gain which was not long- term capital_gain sec_170 of the code provides a deduction for charitable_contributions as defined in sec_170 payment of which is made within the taxable_year sec_170 of the code provides in pertinent part that the term charitable_contribution means a contribution or gift to or for_the_use_of a corporation trust community chest fund or foundation organized or created in the united_states and operated exclusively for charitable purposes sec_1_170a-1 of the income_tax regulations provides that if a charitable_contribution is made in property other than money the amount of the contribution is the fair_market_value of the property at the time of the contribution reduced as provided in sec_170 1however since part of the charitable_contribution_deduction was claimed for the value_of_the_gift of the patent estate we assume taxpayer did file at least one patent application postf-145060-01 sec_170 of the code provides that the amount of any charitable_contribution of property otherwise taken into account under this section shall be reduced by the amount of gain which would not have been long term capital_gain if the property contributed had been sold by the taxpayer at its fair_market_value determined at the time of such contribution sec_170 further provides for purposes of applying this paragraph other than in a case to which sec_617 sec_1245 sec_1250 sec_1251 sec_1252 or sec_1254 applies property which is property_used_in_the_trade_or_business as defined in sec_1231 shall be treated as a capital_asset sec_1_170a-4 of the regulations explains that sec_170 applies to the donation of ordinary_income_property ordinary_income_property is defined in the regulations as property in which any portion of the gain would not have been long- term capital_gain if the property had been sold by the donor at its fair_market_value on the contribution date sec_1_170a-4 of the regulations sec_1245 provides in relevant part that if sec_1245 property is disposed of the amount by which the lower_of alternate values exceeds the adjusted_basis of such property shall be treated as ordinary_income the alternate values are the recomputed_basis of the property or in the case of a sale exchange or involuntary_conversion the amount_realized or in any other_disposition the fair_market_value of the property sec_1245 provides that sec_1245 property is among other types of property personal_property that is or has been property of a character subject_to the allowance for depreciation provided in sec_167 thus if sec_1245 would have caused any amount of gain from a sale of the contract rights to be treated as ordinary_income the amount of the charitable_contribution should be reduced in accordance with sec_170 sec_170 provides that for purposes of sec_170 sec_1231 property is to be treated as a capital_asset however sec_1245 provides that sec_1245 shall apply notwithstanding any other provisions of this subtitle a furthermore relevant legislative_history dating from the enactment of sec_170 and sec_1245 indicates that congress intended sec_1245 to override income characterization provisions such as sec_1231 s fin comm rpt pincite although sec_1245 provides that sec_1245 shall not apply to transfers by gift sec_170 was enacted to act in tandem with the purposes of sec_1245 id pincite in this case you informed us by telephone that taxpayer amortized the contract pursuant to sec_174 we suggest you consider whether or not this was proper if the contract rights at issue were of a character subject_to the allowance for depreciation under sec_167 sec_1245 may be applicable despite the fact that taxpayer amortized the contract under sec_174 we further suggest you consider each postf-145060-01 contract right and patent separately in your analysis sec_1_174-4 of the regulations provides that the election to treat research or experimental expenditures as deferred expenses under sec_174 applies only to those expenditures which are chargeable to capital_account but are not chargeable to property of a character subject_to an allowance for depreciation or depletion under sec_167 or sec_611 respectively the regulation explains that this means that sec_174 only applies if the property resulting from the research or experimental expenditures has no determinable useful_life additionally we question whether revrul_85_186 1985_2_cb_84 which denies recapture with respect to amounts deducted in the development of an asset resulting from research_and_development expenditures under sec_174 is applicable to the research contract in this case which itself had a limited life and conferred significant rights revrul_85_186 concerned expenditures under a rather than amortization under b the ruling holds that the legislative purposes of sec_174 which are to encourage research and eliminate the uncertainty of research expenditures are accomplished in the year the deductions are allowed in contrast a sum of money paid in advance for research which simultaneously grants rights and privileges to the payor doesn’t seem to us to be the same type of expenditure described in sec_174 and discussed in the ruling also as stated above the issue remains as to whether the amortization under sec_174 was proper we also think you should consider that even if the contract was properly amortizable under sec_174 and thus arguably beyond the scope of sec_1245 the research expenditures which are allocable to patents or any other_property with a determinable useful_life possibly should be separately amortized under sec_167 pursuant to sec_1_174-4 this property would then be within the scope of sec_1245 and thus a sale would have resulted in recapture of ordinary_income thus if the patents had a value the amount of the charitable_contribution would be reduced under sec_170 issue even if the contract rights are a capital_asset and not subject_to recapture is taxpayer’s method of valuation of the rights at issue correct as noted at the beginning of this memo we urge you to closely examine this issue for example we note that in this industry patents are often quickly superceded by new patents the facts do not indicate the age of the patents which comprise the patent estate but we are concerned about the potential for inflated valuation of this part of the gift furthermore the short remaining life of the research contract rights i years is another area of concern regarding taxpayer’s valuation we think you should consider whether the contract rights could have been sold or if anyone would have purchased the contract rights if no willing buyer would have purchased postf-145060-01 i years of contract rights under these circumstances the fair_market_value of the contribution may be dollar_figure see sec_1_170a-1 of the regulations case development hazards and other considerations even if you decide the contract rights and patent rights at issue are capital and if sold would have resulted in capital_gain to the taxpayer we think that the assets may be significantly overvalued the contract was for z years there are i years left on that contract we urge you to contact of for further discussion on valuation this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions karin gross senior technician reviewer br office of associate chief_counsel income_tax accounting
